KAREN LECRAFT HENDERSON, Circuit Judge,
concurring.
I join the majority opinion but do so with reluctance because this case is much closer than my colleagues acknowledge. While we must uphold the Board’s factual findings “if supported by substantial evidence on the record considered as a whole,” Regal Cinemas, Inc. v. NLRB, 317 F.3d 300, 306-307 (D.C.Cir.2003) (quoting 29 U.S.C. § 160(e) (emphasis added)), I believe the full discharge of our duty to review the whole record results in a squeaker even under this deferential standard of review.1
The evidence supporting Citizens Investment’s affirmative defense — that it would have discharged Hayward in the absence of any protected concerted activity — is illustrative. The Board considered the two reasons Citizens Investment advanced for Hayward’s termination: to wit, “two specific instances of asserted miscon*432duct” — both involving poaching clients— and “a generalized allegation that Hayward had a bad attitude and was not a team player.” J.A. 22. It found Citizens Investment’s first rationale — the two instances in which Hayward poached sales outside his territory — pretextual because, in its view, management was “not seriously perturbed” “at the time th[ese] incident[s] took place,” management failed to discipline Hayward as a result and “logic and common sense lead to a firm conclusion that Hayward’s conduct was in no way objectionable.” J.A. 23.
The Board dismissed the fact that the members of management involved in the decision to terminate Hayward testified that the two poaching incidents played a significant role in them decision. For instance, John Halechko testified that his decision to recommend that Hayward be terminated was based on, inter alia, Hayward’s transacting business in other financial consultants’ territories. J.A. 391-92. Eric Hosie, whose recommendation that Hayward be terminated was based on his one-on-one conversations with Hayward, testified that, as a result of their conversations, he believed that Hayward was not a “team player.” J.A. 548. His contemporaneous notes from a meeting with Hayward in May 2002, two months before Hayward was terminated, recited that Hayward appeared “willing to circumvent colleagues and tell me it is because he is better — teamwork.” J.A. 714. Barbara Blyth attended the meeting at which the decision was made to terminate Hayward and testified that the decision was “primarily” based on the fact that he “cross[ed] into other individuals’ territories.” J.A. 589-90. Her contemporaneous notes from the meeting listed among the reasons for Hayward’s termination “racist client,” a reference to one of the instances in which he made a sale outside his assigned territory. J.A. 715.
Second, the Board concluded that Citizens Investment’s “generalized allegation” that Hayward had a bad attitude and was not a team player was pretextual. Its conclusion was drawn from evidence that Hayward was not alone in his criticism of Citizens Investment’s change in business direction and his denigration of junior financial consultants and, further, from its assessment that Hayward’s attitude was no worse than that of other senior financial consultants. The Board based this finding on two pieces of evidence: first, only Chess, another senior financial consultant, complained to management about newly hired financial consultants; and, second, Halechko testified that Hayward was not the “ring leader” of the senior consultants in belittling their juniors. J.A. 24. Regarding the former, the Board missed the point that Hayward’s attitude problem did not involve complaints to management about junior consultants but rather about his giving the new hires the cold shoulder and undermining their abilities, see J.A. 392, 548, 590, and about his challenging management’s new business focus. See J.A. 463-64. And the Board mischaraeterized the latter. Halechko responded “no” to counsel’s question whether Hayward was the “ring leader” in “not respecting newly hired, more junior financial consultants,” J.A. 433-34 — he did not testify to Hayward’s undercutting senior management by questioning Citizens Investment’s business decisions, as the Board erroneously found. J.A. 24.
A review of the whole record, however, manifests that Hayward’s attitude was in fact worse than that of other senior financial consultants. Eric Hosie testified about Hayward’s inappropriate conduct and denigrating comments. He stated that Hayward told him that Saunders and Kennedy, two junior consultants, were not qualified to be financial consul*433tants. He testified that Hayward used the two poaching incidents as examples of Saunders’s ineptitude as a financial consultant. J.A. 530. Hosie’s notes of his May 2002 conversation with Hayward indicated that Hayward had “[c]rossed from troubleshooter to maker — should help [junior consultants] not hurt them” and that his “views on new reps [were] very poor and likely fueling retail’s discontent.” J.A. 714. Barbara Blyth testified that management was troubled by Hayward’s open boasting about the two poaching incidents. Her notes from the meeting in which the decision was made to terminate Hayward listed among the determinative factors that Hayward “denigrated peers (Mike Kennedy).” J.A. 715. In addition, there was evidence that Hayward was vocal in criticizing management’s new business direction. For instance, at an informal gathering at a local restaurant, Hayward advised new financial consultants that, in order to “get ahead,” they would have to “kiss a lot of ass.” J.A. 461. He openly questioned senior management’s restructuring of the company after Citizens Investment took over. See J.A. 463-64 (David Hunter, regional sales manager, testified that Hayward “did not feel any respect for the decisions that were being made by the senior management,” that Hayward “expressed a great deal of — a lack of trust of John [Halechko]” and “Lisa Binder” and that Hayward’s criticism of management involved primarily the “structure of the program.”). Indeed, the only evidence that Hayward’s attitude was no worse than that of the other senior financial consultants was Halechko’s testimony denying that Hayward was the “ring leader” in “not respecting newly hired, more junior financial consultants.” J.A. 433-34.
In sum, there was, in my view, plenty of evidence to conclude that Citizens Investment would have fired Hayward without regard to any protected activity he engaged in.2 This evidence notwithstanding, *434our limited scope of review constrains me to join my colleagues in denying the petition for review.

. The U.S. Supreme Court articulated this now-bedrock principle of administrative law in Universal Camera Corp. v. NLRB, 340 U.S. 474, 488, 71 S.Ct. 456, 95 L.Ed. 456 (1951), in which the Court stated: "The substantiality of evidence must take into account whatever in the record fairly detracts from its weight. This is clearly the significance of the requirement ... that courts consider the whole record.”


. I limit my review of the record to Citizens Investment's affirmative defense to illustrate that the whole record included evidence impugning the Board's finding of pretext. I also believe, however, that my colleagues disregard evidence that undermines the Board’s findings with regard to the General Counsel’s prima facie case. For instance, the Board found that management took a "dim view” of the senior financial consultants' compensation-related complaints. This finding is undercut, however, by evidence that management expressly encouraged senior financial consultants' compensation-related complaints. See J.A. 643 (e-mail from Halechko to Chess in which Halechko reassured Chess he was not “complainer” for raising concerns about his compensation and Chess's points were "valid and important to many of [his] peers”); J.A. 666 (Halechko informed Hayward he did not want consultants’ compensation concerns "swept under the rug”); J.A. 276 (Halechko encouraged Hayward to take compensation-related concerns up corporate ladder). Another example is the Board’s mischaracterization of Hunter's testimony that Hayward displayed a "constant lack of deportment” in airing his various complaints. Hunter testified that, while Hayward complained about everything, it was not his complaining that posed a problem but his manner of doing so. See J.A. 458 (he "did not exhibit any restraint or decorum in his criticism”); id. 477 ("nothing wrong with complaining, but how you do it”). My colleagues also draw inferences from the evidence that I believe are unwarranted. Particularly troublesome is the leap they (and the Board) make in interpreting the email Hayward signed as "union president, west.” J.A. 671. While I have no quarrel with their conclusion that it evidenced "protected concerted activity,” see maj. op. at 1199-1200, I do not think it can reasonably be interpreted as "significant circumstantial evidence of an impermissible motivation.” J.A. 20; maj. op. 1202 ("The timing of Hayward's discharge also supports the Board's finding of unlawful motive. The Company discharged him two weeks after he had identified himself as 'union president' in an email to Hunter.”). Hayward had been making the same complaints for a long time *434and the Board missed the joke — according to Hayward’s own testimony, the soi-disant “union president” line was intended to describe his role in bringing compensation issues to management’s attention in a "funny” way. J.A. 235. The title was meant as a joke, not a "threateningly prounion” battle cry, J.A. 24, and the Board cited no evidence that management viewed it differently.